EXHIBIT 99.3 ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED MARCH 31, 2011 CONTRACT DRILLING REVENUES COSTS (In Millions) Atwood Hunter Atwood Falcon Atwood Eagle Atwood Aurora Atwood Beacon Vicksburg Richmond - Seahawk - Atwood Southern Cross - Other - FOR THE SIX MONTHS ENDED MARCH 31, 2011 CONTRACT DRILLING REVENUES COSTS (In Millions) Atwood Hunter Atwood Falcon Atwood Eagle Atwood Aurora Atwood Beacon Vicksburg Richmond - Seahawk - Atwood Southern Cross - Other -
